DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. (JP-61276931-A), hereinafter Sakata.
Regarding Claim 1, Sakata teaches a steel sheet (P. 3 Par. 1) comprising the composition shown in Table 1.
Table 1
Element
Claim
Sakata
Citation
Relationship
C
0.001-0.004
0.005 or less
Claim 1, P. 5 Par. 3
Encompassing

0.5 or less, excluding 0%
1.5 or less
Claim 1, P. 5 Par. 4
Overlapping
Mn
1.2 or less, excluding 0%
1.5 or less
Claim 1, P. 5 Par. 5
Overlapping
P
0.005-0.12
0.2 or less
Claim 1, P. 6 Par. 2
Encompassing
S
0.01 or less
0.015 or less
Claim 1
Overlapping
N
0.01 or less
0.005 or less
Claim 1
Within
Al
0.1 or less, excluding 0
0.005-0.1
Claim 1
Within


Sakata further teaches titanium in an amount of (48N/14 + 48S/32) ~ (2*48C/12 + 48N/14 + 48S/32) in weight percent (Eq. 1) which results in a range of 0-0.072 wt% which encompasses the claimed 0.01-0.04% Ti.
Sakata teaches Ti, N, and S as discussed above, in amounts such that [Ti] – (24/7)[N] – (3/2)[S] is -0.039-(+0.072) which encompasses the claimed range of the relationship being -0.02-(+0.025)
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Sakata does not explicitly teach the claimed average random intensity ratio (b) of an orientation group of (111) [1-10] to (111) [-1-12] to an average random intensity ratio (a) of an orientation group of (001) [1-10] to (110) [1-10] at a point t/4 (where t is a thickness of the steel sheet) in a thickness direction of the steel sheet is 2.3 or more or the claimed bake hardenability (BH) of the steel sheet is 4MPa or more.
Examiner notes that according to [0013] and [0023] of the instant specification, the claimed average random intensity ratio may be attained by having the claimed composition of carbon and by satisfying Relationship 1 respectively. Further, according to [0048] the claimed average random intensity ratio may be attained by having a heating rate of 5˚C/s or less to the annealing temperature.
Examiner notes that according to [0040] of the instant specification, the claimed bake hardenability may be attained by coiling at a temperature below 750˚C. Further, according to [0046] the 
Sakata teaches the ranges of carbon and Relationship 1 as discussed above.
Sakata further teaches coiling at a temperature of 600-710˚C following hot rolling (P. 6 Par. 2-5) which is within the specification’s coiling at a temperature below 750˚C. 
Sakata further teaches an annealing by heating following cold rolling at 3˚C/s to 860˚C for 25 seconds and cooling at 30˚C/s (P. 4 Par. 7 - P. 5 Par. 1) which is within the specification’s heating rate of 5˚C/s or less to the annealing temperature, annealing at 830-880˚C for 30-80 seconds followed by cooling.
Since Sakata teaches the processing and compositional elements according to the specification, a person having ordinary skill in the art would expect the steel sheet of Sakata to exhibit the claimed average random intensity ratio (b) of an orientation group of (111) [1-10] to (111) [-1-12] to an average random intensity ratio (a) of an orientation group of (001) [1-10] to (110) [1-10] at a point t/4 (where t is a thickness of the steel sheet) in a thickness direction of the steel sheet is 2.3 or more and the claimed bake hardenability (BH) of the steel sheet is 4MPa or more.
Sakata does not explicitly disclose the claimed P-in is 80% or more where Pin = (Nin-(Nin + Ngb)) * 100 where Nin- refers to the number of carbides having an equivalent circular diameter of 20 nm or less present in crystal grains, and Ngb refers to the number of carbides having an equivalent circular diameter of 20 nm or less present in grain boundaries.
Examiner notes that according to [0030] of the instant specification, carbide precipitation may be controlled by having the claimed carbon content, and by the annealing operation. As noted above, the annealing operation according to [0046] is performed at 830-880˚C for 30-80 seconds.
Sakata teaches the annealing operation and the claimed carbon content, as discussed above.
in is 80% or more where Pin = (Nin-(Nin + Ngb)) * 100 where Nin- refers to the number of carbides having an equivalent circular diameter of 20 nm or less present in crystal grains, and Ngb refers to the number of carbides having an equivalent circular diameter of 20 nm or less present in grain boundaries.


Regarding Claim 2, Sakata teaches the claim elements as discussed above. Sakata further teaches the steel sheet comprising a Nb content according to 0.2(93C/12) ~ (93C/12) in wt% (Claim 1) which results in a range of 0-0.039 which overlaps the claimed one or more of 0.005-0.04% Nb and 0.002 or less B excluding 0% by weight percent.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 4, Sakata teaches the claim elements as discussed above. Sakata does not teach the steel sheet including FeTiP precipitates which constitutes 0 FeTiP precipitates per µm2 which is within the claimed FeTiP precipitates of 0.2/µm2 or less.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Sakata additionally teaches the claimed composition and the specification’s processing as discussed above, so a person having ordinary skill in the art would further expect the claimed FeTiP precipitates of 0.2/µm2 or less to flow naturally from the steel sheet according to Sakata.

2 (Table 2, from original document) which is 129.4-224.6 MPa, and an r-value of 1.88-2.42 (Table 2, from original document) which results in a product of yield strength and r-value being 243.3-543.5 MPa which overlaps the claimed product of yield strength and r-value being 290 MPa or more.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Response to Arguments
Applicant’s arguments, see P. 10 Par. 1-2, filed 11/11/2021, with respect to the 35 U.S.C. 103 rejection over Kizu have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection over Kizu has been withdrawn. 
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive.
The argument that Sakata does not teach Features 1 and 3 because the annealing conditions of Sakata are completely different from those of the present application and that the annealing according to Sakata does not meet Relationship 2 of [0047] of the instant specification is not convincing. The annealing by heating at 3˚C/s to 860˚C and cooling at 30˚C/s according to Sakata as discussed in the rejection above results in a value of Relationship 2 (0.001*T*t is 30-70) of 0.001*860*(10+25+1)=30.96 which is within the instant specification’s Relationship 2 is 30-70. The t value is a the sum of 25 seconds at 860˚C, 10 seconds for the heating within the specification’s annealing range of 830-880˚C at a rate of 3˚C/s across the range of 830 to 860˚C which is a range of 30˚C at a rate of 3˚C/s and therefore a duration of heating of 10 seconds, and 1 second for the cooling within the specification’s annealing range of 830-880˚C at a cooling rate of 30˚C/s across the range of 860 to 830˚C which is a range of 30˚C at a rate of 30˚C/s and therefore a duration of cooling of 1 second.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736